Citation Nr: 0723525	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a service-connected back 
disability.

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected back 
disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.

In April 2004, the veteran testified in a hearing before a VA 
decision review officer.

The Board remanded this matter in August 2006.  The requested 
development has been completed, and this matter has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  Competent medical evidence establishes that the veteran's 
service-connected back disability has aggravated his left 
knee disability.

2.  Competent medical evidence establishes that the veteran's 
service-connected back disability has aggravated his right 
knee disability. 


CONCLUSIONS OF LAW

1.  VA disability compensation is warranted for that degree 
of left knee impairment which is due to aggravation by the 
veteran's service-connected back disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); Allen 
v. Brown, 7 Vet. App. 439 (1995).

2.  VA disability compensation is warranted for that degree 
of right knee impairment which is due to aggravation by the 
veteran's service-connected back disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a July 2003 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for secondary 
service connection.  This letter explained VA's duty to 
assist the veteran with the development of his claim and 
specified what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
The veteran was advised to submit any relevant medical 
records in his possession.  This notice complied with the 
timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran.  The 
record in this case includes service medical records and 
post-service private and VA treatment records.  The veteran 
has also been afforded a VA examination.  The veteran has not 
identified any relevant evidence that remains outstanding.  
Therefore, the Board finds that the requirements of the duty 
to assist have been met.  

II.  Analysis of Claim

The veteran contends that his knee disabilities developed 
secondary to his service-connected back condition.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2006). 
 
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be 
service-connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected 
disease or injury.  The rating activity will determine the 
baseline and current levels of severity under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  38 
C.F.R. § 3.310 (b) (2006).

The Board is aware of the change in 38 C.F.R. § 3.310.  
Clearly, the new regulation is restrictive, and the Board 
shall not give impermissibly retroactive effect to the new 
regulation in this case.  See 38 C.F.R. § 3.310 (effective 
October 10, 2006).

It has also been determined that service connection may be 
granted for non-service connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation." Allen v. 
Brown, 7 Vet. App. 439 (1995).  In Allen, it was held that a 
veteran is entitled to service connection for an increment in 
severity of a nonservice-connected disability attributable to 
a service-connected disability.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran served on active duty from October 1963 to 
October 1965.   Service medical records are negative for any 
complaints or findings of any knee disabilities.  The 
veteran's service medical records show that the veteran was 
hospitalized in April 1965 following an automobile accident.  
Diagnoses included cervical spine strain and chip fracture of 
the left transverse process, L5.  The Board notes that 
service connection for traumatic arthritis of the lumbar 
spine has been in effect since October 1965.  

Post-service VA records reflect complaints of and treatment 
for knee pain since 1998.  VA records demonstrate a current 
diagnosis of degenerative joint disease, bilateral knees.       

A report of a July 2003 VA examination of the joints reflects 
that the veteran complained of back pain that caused 
difficulty with bending.  He reported knee injuries related 
to constant kneeling and bending.   

The issue of a medical nexus between the veteran's bilateral 
knee disabilities and his service-connected back condition 
has been addressed by a VA examiner and by a private 
physician. 

The veteran had a VA examination of the knees in March 2007.  
The veteran's complaints included daily knee pain with 
bilateral snapping and stiffness.  The VA examiner reviewed 
the claims file.  The examiner noted that the veteran was in 
a car accident in 1964 and was subsequently diagnosed with a 
chip fracture at L5 and a T-12 compression fracture.  The VA 
examiner diagnosed degenerative joint disease, bilateral 
knees.  The examiner opined that it is not likely that the 
veteran's knee disabilities were caused or aggravated by 
service-connected back disabilities and opined that the 
veteran's knee injuries are work-related.   

There are two statements in evidence from a private 
physician, Dr. S.  In a September 2003 statement,  Dr. S. 
noted the veteran's medical history of surgery on the left 
knee in approximately 1971 and on the right knee in 1973.   
Dr. S. stated that the veteran has sustained significant 
cumulative trauma injuries to both knees since 1964.   Dr. S. 
opined that the veteran's knee impairments are primarily due 
to cumulative trauma disorder sustained during working life 
after leaving the military.  Dr. S. did not address whether 
the veteran's knee disabilities were aggravated by his 
service-connected back disability.  

In a statement received in April 2007, Dr. S. stated that he 
initially evaluated the veteran for bilateral knee pain in 
2003.  Dr. S. noted the veteran's post-service occupational 
history as a plumber and sprinkler fitter and opined that it 
is "more likely than not" that the veteran's inability to 
use his back to bend forced him to overuse his knees, leading 
to meniscal injuries and degenerative arthritis.  He opined 
that the veteran's bilateral knee disabilities were 
"exacerbated and accelerated" by  his back injury.

As noted above, a grant of service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson, 
supra.   In this case, the medical evidence fails to 
establish that the veteran's bilateral knee disabilities were 
caused by a service-connected back condition.  However, the 
medical evidence does support a finding that the veteran's 
bilateral knee disabilities were aggravated by a service-
connected back disability.  Accordingly, the Board concludes 
that service connection is warranted, on an aggravation 
basis, for the degree of left knee and right knee impairment 
that was caused by the veteran's service-connected back 
disability.   


ORDER

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.



____________________________________________
L. M.BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


